     Case 2:20-cv-00047-DPM-JJV Document 70 Filed 07/31/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                        DELTA DIVISION

STEVEN PINDER
ADC #123397                                                    PLAINTIFF

v.                         No. 2:20-cv-47-DPM-JJV

GREG REICHQL, Health Services
Administrator, EARU; JAMES KELLEY,
Health Services, Administrator, Varner
Unit; T. BENNETT, Practice Nurse, EARU;
and RORY GRIFFIN, Assistant Director, ADC                  DEFENDANTS

                                   ORDER
     On de nova review, the Court adopts Magistrate Judge Volpe' s
partial recommendation, Doc. 57, and overrules Pinder's objections,
Doc. 65.   FED.   R. Crv. P. 72(b)(3). As the Magistrate Judge noted, courts
must view prisoners' requests for injunctive relief "with great caution"
because of the complexities involved in prison administration. Goff v.
Harper, 60 F.3d 518, 520 (8th Cir. 1995). Viewed with that caution, the
balance of factors does not support a preliminary injunction. Pinder' s
motion is therefore denied.        Doc. 53.   Given the nature of Pinder's
glaucoma-related claims, if he exhausted his administrative remedies
on any of those claims, the Court requests Magistrate Judge Volpe to
adjust the Scheduling Order and make a recommendation as soon as
practicable on whether a trial on the merits is needed.
Case 2:20-cv-00047-DPM-JJV Document 70 Filed 07/31/20 Page 2 of 2



 So Ordered.

                                                    (/
                              D.P. Marshall Jr.
                              United States District Judge

                                     3I   #4t   ;).OfJ-0




                               -2-
